     Case 4:16-cv-03595 Document 325 Filed on 04/19/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                    IN THE UNITED STATES DISTRICT COURT                             April 20, 2021
                         SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                              HOUSTON DIVISION

ARY A RISK MANAGEMENT SYSTEMS,                 §
PVT. LTD., ET AL.,                             §
Plaintiffs,                                    §
                                               §
V.                                             §        CIVIL ACTION NO. 4:16-cv-3595
                                               §
DUF0SSAT CAPITAL PUERTO Rico, LLC,             §
ET AL.,                                        §
Defendants.                                    §

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION


       Having reviewed the Magistrate Judge's Memorandum and Recommendation dated March
29, 2021 (ECF 323) and the Objections thereto (ECF 324), the court is of the opinion that said
Memorandum and Recommendation should be adopted by this court.
       It is therefore ORDERED that the Magistrate Judge's March 29, 2021 Memorandum and
Recommendation is hereby ADOPTED by this court.
       SIGNED at Houston, Texas this l'f-11. day of April, 2021.




                                                              SIM LAKE
                                            SENIOR UNITED ST ATES DISTRICT JUDGE
